PER CURIAM.
The petitioner, Lemonik, was involved in an altercation at the Miami International Airport in 1988. For the purpose of consulting an attorney to defend, him in the ensuing criminal prosecution, he prepared various notes and a diagram to memorialize his recollection of events. He now challenges an order requiring him to produce those documents in the present civil action, arising out of the same incident, which he brought after the conclusion of the criminal case. Upon the determination that the documents were subject to the attorney-client privilege, Seaboard Air Line Ry. v. Timmons, 61 So.2d 426 (Fla.1952), and that the privilege was neither waived nor otherwise obviated, we quash the order under review.
Certiorari granted.